                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                   No. 5:16-cv-864-D

VERA PATE,                            )
                                      )
                       Plaintiff,     )
                                      )
               v.                     )
                                      )               ORDER
ANDREW SAUL,                          )
Commissioner of Social Security,      )
                                      )
                       Defendant.     )


       This action being submitted to the Court for an Order upon Plaintiffs showing that the

Commissioner of Social Security should pay the sum of $16,000.00 for attorney fees,

representing less than 25% of Plaintiffs accrued back benefits, to be paid from Plaintiffs back

benefits pursuant to § 406(b) of the Social Security Act. It also appearing that upon receipt of

the 406(b) fee, Plaintiffs counsel shall pay to Plaintiff the lesser EAJA fee of $4,500.00.

       It is therefore ORDERED that the Commissioner of Social Security pay to Plaintiffs

counsel, Charlotte W. Hall, the sum of $16,000.00, sent to her office at P.O. Box 58129, Raleigh,

North Carolina 27658, and that Plaintiffs counsel pay to Plaintiff the sum of $4,500.00 and upon

the payment of such sums, this case is dismissed with prejudice.



                       SO ORDERED. This---4-day ofNovember 2019,



                                      1AfEs c.~£%Rlh
                                      United States District Judge
